DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 4/13/2022.  Claims 1-6, 10-17, 21-28, and 32-34 are currently pending.  The earliest effective filing date of the present application is 04/30/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 10-17, 21-28, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary claim 1 recites the limitations “a portion of the performance information” in lines 15-16; and, “a portion of the performance information” in line 19.  It is unclear to the examiner if these are the same or different portions of data based on the wording and lack of proper antecedent basis.  This renders the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of monitoring performance of employees, saving data at one or more points in time of the performance information, receiving one or more snapshot requests for one or more points in time of the performance information from another entity, and in response to receiving the request compiling one or more snapshots at least a portion of the performance information for one or more points in time, providing an interface at the another entity that shows a comparison of snapshot(s) at a portion of time, where this is found to be a mental process and/or method of organizing human activity. 
This judicial exception is not integrated into a practical application because the additional limitations such as a first and second computing device, storage device, processor, and computer system, deal management platform, GUI of the second computing device,  simply act as tools to implement the abstract idea, and therefore satisfy the following factors that are not indicative of practical application: 

    PNG
    media_image1.png
    294
    421
    media_image1.png
    Greyscale

. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of the additional elements to act as tools to implement the abstract and carry out computer processes that at the time of filing were routine, conventional, and well-known computer activities to one of ordinary skill in the computer art.  
	The examiner notes that the dependent claims add more to the abstract idea, such as including where the automotive space is, that a manager receives the request, etc.  There is nothing in the dependent claims that changes the examiner’s decision on eligibility.  The analysis of these claims is lumped in with the independent claims because the analysis is the same.  
	The amendments to claim 1 where the monitoring is performed by a computing device, and where the sales information is pulled from a dealership management platform and all of the information about the automotive space such as what the space sells and such is all part of the abstract idea.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-17, 21-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0269512 to Wartel in view of U.S. Pat. Pub. No. 2016/0260107 to Seth et al. (“Seth”).

With regard to claims 1, 12, and 23, Wartel discloses the claimed compensation management method, executed on a computing device (see e.g. [0123], [0130]), comprising: 
 		monitoring the performance of one or more performance-based employees within a space, thus defining performance information for the one or more performance-based employees, wherein the performance information includes sales performance information and is obtained from a platform (see e.g. [0123] where “productivity percentage 824 or price per productive unit 826, may be provided in another column and calculated from the performance criteria and other data according to another preprogrammed algorithm to provide other information of use to management related to employee performance.  Cells may be color coded to draw attention to exceptionally high and low measures and scores.” Indicating an algorithm to monitor employee performance, [0125] “FIG. 28 depicts a graph 950 displaying a trend line 952 for each employee over several appraisal and bonus periods 954 derived from the data of chart 672a.” (i.e. performance-based employees within a space);  
 		automatically saving in a storage device in communication with the first computing device, at one or more points in time, one or more snapshots of at least a portion of the performance information (see e.g. [0125], Fig. 23, [0070]);
		receiving, at the first computing device, one or more snapshot requests for at least a portion of the performance information at a requested one or more points in time from a second computing device (see [0070] where the user selects a period of time “such as over a pay period of the participants” to either collect and/or enter and save, where this is thereby a “snapshot request” as claimed; see Fig. 20; [0073], [0075], [0078]; see also [0065] where “Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100. Each direct participant 130, 140 or 150 may also have various tools 134, 144, and 154 which they use in implementing their steps in enterprise processes which may independently communicate with the enterprise data system 100 generally and the productivity system 112 specifically. Examples of these independent tools may be electronic measurement devices, phone systems which automatically track telephone calls, and factory machinery which tracks operations and/or controls line speed. Responsibility for implementation of steps in enterprise process advances sequentially from upstream employees 130 to Production 140 as shown at 136 and then to downstream employees 150 as shown at 146.”); and 
 		in response to receiving the one or more snapshot requests, compiling via the first computing device, one or more snapshots saved in the storage device at the requested one or more points in time thus defining a plurality of requested snapshots (see [0070] “data representing performance against the [selected/requested] criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants.” (emphasis added); The examiner notes that under the claim’s broadest reasonable interpretation this limitation only requires compiling a single snapshot.); and 
		providing, at a GUI of the second computing device, a comparison of the plurality of requested snapshots during a period of time (see e.g. [0075] “Examples of these reports include charts comparing performance of various employees and teams, graphs showing change over time of various measures and of composite and productivity scores, and form messages to various participants and stakeholders in processes being measured regarding status, quality and/or productivity. Other examples are described later herein.”; see also [0065] where “Each direct participant 130, 140 or 150 may have a computer or other data communication device 132, 142 and 152 which they use to provide input to and retrieve information from the enterprise data system 100.”; see Fig. 14C; see [0070] “The participants with the highest Productivity Score are selected to participate in a prorate share in a bonus pool at Step 214.  At Step 216, the bonus pool is automatically distributed to the highest Productivity Score Employees and the process ends at step 218.” (emphasis added); Fig. 20).  
		For claim 23 and 34, the reports of Wartel further disclose the displaying of trends in the comparisons as shown in e.g. [0125] and Fig. 28, where the trend lines are calculated and displayed on the gui of the user, and further where the trend lines and their respective projection provides an indication as to “a future prediction of the performance information.”  

 		However, Wartel is silent, but Seth teaches, the following limitations: 
Obtain and save data from a dealership management platform (see Table 1, Dealer management system (DMS)), where the platform includes internal sales data of the automotive space (e.g. Fig. 2C), wherein the automotive space includes a sales space, service space, and parts space (see e.g. Fig. 2B, Parts Sales/Invoices Data 222, Vehicle service data 228, Vehicle sales data 230), where the sales performance information includes a number of units sold (see e.g. Fig. 3, Product Sales 322), a date of units sold (see Fig. 3, Time dimension 332), a cost of units sold (see Fig. 3, Dealer gross margin 370, where product sales 322 are known, and the cost of materials can be determined), and type of units sold indicator (see Fig. 3, Product 336).  
 	 	Therefore, it would have been obvious to one of ordinary skill in the data management art at the time of filing to modify Wartel with the teachings of Seth to include these other teachings relating to a dealership management platform, where this is beneficial so that the sales performance system can be applied to an automatic dealership environment, and so that the data of the dealership can be monitored and tracked, as taught throughout Seth.  
 
With regard to claims 2, 13, and 24, Wartel further discloses where the one or more snapshot requests are received from a specific performance-based employee included within the one or more performance-based employees (see [0121], [0124], Figs. 22a and 22b). 

With regard to claims 3, 14, and 25, Wartel further discloses where the one or more snapshot requests are received from a manager of the one or more performance-based employees (see e.g. [0081] “At step 380, any supervisor or enterprise management generally has an opportunity at step 380 to modify algorithms, bonus pools and other aspects of the system before return to step 354 to repeat the process for the next pay period.  In some instances, measures may be adjusted at this time to reflect management's learning's over one or more prior bonus period, or benchmarks may be adjusted to reflect recognition that benchmarks previously viewed as a stretch are now routinely hit.”). 

With regard to claims 4, 15, and 26, Wartel further discloses where the one or more snapshot requests are received from a department (see [0081]; see above).  As found above, Wartel does not disclose an automotive space.  The examiner refers to the combination of Wartel and Seth above, to teach this limitation.  See above.  

With regard to claims 5, 16, and 27, Wartel does not disclose the automotive space.  However, as shown above, Seth does teach these limitation.  Seth teaches at e.g. where the automotive space includes an automative administrative space (see e.g. Fig. 5B)

With regard to claims 6, 17, and 28, Wartel further discloses where the performance information is obtained from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore (see e.g. [0122] “For example, columns are provided for inputting measures of sick days 806, personal days 808, and level of training 810 which may be retrieved from enterprise HR data.  Also, as an example, a performance criteria of number of calls 812 is provided as an example of data that may automatically retrieved from a tool, in this case a phone system database.”), manually-entered data, and a dealership management platform. 
 
	With regard to claims 10, 21, and 32, Wartel further discloses where receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time includes: receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time at a defined periodicity (see [0070] for each pay period). 
 
	With regard to claims 11, 22, and 33, Wartel further discloses where the defined periodicity includes one or more of: once daily;  once weekly;  once monthly;  prior to effectuating payroll for the one or more performance-based employees;  and subsequent to effectuating payroll for the one or more performance-based employees (see [0070] for each pay period).

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
The previously-made rejections under 35 USC 112(b) have been withdrawn in light of the claim amendments. 
Applicant argues that the limitation of “automatically saving . . . “ renders the claim eligible.  The examiner respectfully disagrees.  This limitations requires the automatic saving of data at a given point in time.  The concept of saving data at a point in time is abstract idea.  The automation of saving data is insufficient to make the claim eligible as Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) is insufficient to integrate the abstract idea to practical application.  As shown above, none of the other limitations of the claim(s) help to overcome the 101 rejection.  See the rejection above. 
Applicant generally argues that the amended limitations are not taught by the cited are.  The examiner respectfully disagrees.  The examiner has shown above that the art does teach each and every limitation.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/            Primary Examiner, Art Unit 3687